Citation Nr: 0410915	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-10 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches from February 27, 1997.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis and allergic rhinitis from February 27, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than five years, 
including the period from February 1991 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Regional Office 
(RO).  By rating action dated in April 1996, the RO granted 
service connection for migraine headaches and for sinusitis and 
allergic rhinitis.  A noncompensable evaluation was assigned for 
each of these disabilities, effective January 27, 1996.  The 
veteran disagreed with the assigned ratings.  Subsequently, based 
on the receipt of additional evidence, the RO, in a rating 
decision dated in September 1997, increased the evaluation 
assigned for sinusitis and allergic rhinitis to 10 percent, 
effective February 27, 1997.  A hearing officer, in an April 1999 
decision, increased the rating assigned for migraine headaches to 
30 percent, effective February 27, 1997.  The veteran has 
continued to disagree with the ratings assigned for these 
disabilities.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did not 
have the opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2003) and noted that 38 
C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on appeal" when 
the Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  This case was 
previously before the Board in June 2003, at which time it was 
remanded to afford the RO the opportunity to review the record, to 
include the additional evidence obtained pursuant to the Board's 
request.

The Board adjudicated a number of other issues in a May 2002 
decision.  In addition, in its June 2003 determination, it granted 
the veteran's claim for service connection for bilateral carpal 
tunnel syndrome.  Accordingly, this decision is limited to the 
issues set forth on the cover page.


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by no more 
than six prostrating attacks per year.

2.  The veteran's sinusitis and rhinitis are manifested by 
headaches, pain and discharge.  She has not had surgery and the 
sinusitis is not nearly constant.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for migraine 
headaches is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

2.  The criteria for an initial evaluation of 30 percent for 
sinusitis and rhinitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, the VA has a 
duty to notify the appellant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  
In this regard, VA will inform the veteran of which information 
and evidence, if any, that she is to provide and which information 
and evidence, if any, VA will attempt to obtain on her behalf.  VA 
will also request that the veteran provide any evidence in her 
possession that pertains to the claim.  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  See 38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

In the present case, a substantially complete application for the 
veteran's claim for service connection for migraine headaches and 
sinusitis was received in February 1996.  As noted above, service 
connection for these disabilities was granted by the RO in a 
rating decision dated in April 1996.  The veteran disagreed with 
the initial evaluations assigned by the RO.  (As notice required 
by VCAA was not provided in conjunction with the original 
application, the provisions of VAOPGCPREC 08-2003 are not 
applicable.)  It was not until letters dated in May 2001 and July 
2003 that the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate the increased 
rating claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would not be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2) (West 2002); see also Conway v. Principi, No. 
353 F. 3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. § 5103(a) (West 
2002) from the general statutory command set forth in section 
7261(b)(2) that the Veterans Claims Court shall "take due account 
of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a) (West 2002), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially since 
an AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2001 and July 2003 was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and certification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2003).  The veteran has been provided with 
every opportunity to submit evidence and argument in support of 
her claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

With respect to notice, the July 2003 VA letter to the appellant 
informed her of the evidence necessary to substantiate her claim, 
as well as her and VA's development responsibilities.  As such, 
VA's duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant was advised in the 
letter to send any additional information or evidence within 30 
days of the date of the letter "or we may process your claim based 
only on what we already have."  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The Board observes that a recently enacted law permits the VA to 
render a decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  The 
Board has carefully reviewed the appellant's statements and 
concludes that she has not identified any additional pertinent 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Accordingly, the Board will adjudicate this claim based 
on the current evidence of record.

Factual background

The veteran was afforded a VA neurological examination in May 
1997.  She related that she had about two to three headaches a 
month.  She described the headaches as a throbbing pain located on 
the top of her head, and moved backwards towards the back of her 
head.  She reported that she became nauseated and occasionally 
vomited when she had a headache.  She stated that she was very 
light sensitive.  At their worse, the headaches were said to be 9-
10/10.  She claimed that changes in weather could make her 
headaches worse.  The veteran also maintained that she had chronic 
sinus problems with sinus headaches.  She had recently had daily 
sinus headaches with occasional fevers at night, but no chills.  
She asserted that she had blurry vision occasionally associated 
with the headaches.  She noted that she was able to work with the 
headaches, but would prefer to lie down in a dark room.  Following 
an examination, the impressions were common migraine headaches and 
chronic sinus headaches.  

VA outpatient treatment records show that the veteran was seen in 
February 1997 and a history of migraines was noted.  She reported 
that her symptoms included frontal headache and occasional clear 
nasal drainage.  An examination revealed that the septum was in 
the midline.  There were large inferior turbinates bilaterally, 
but the nasal passages were otherwise clear.  The impressions were 
allergic rhinitis, migraine headaches and possible frontal 
sinusitis.  A CT scan of the paranasal sinuses was recommended.  
When the veteran was seen in the ear, nose and throat clinic the 
following month, it was indicated that there was significant 
turbinate hypertrophy with airway obstruction.  No polyps, blood 
or pus was noted.  It was reported that a CT scan revealed minimal 
mucosal thickening.  The impression was turbinate hypertrophy.  It 
was noted that the veteran was not interested in surgery.  The 
veteran related in June 1997 that she had increased nausea with a 
headache the previous week.  She stated that the headaches were 
worse with weather changes and head movement or activity.  The 
pertinent impression was mixed headache and sinus headache.  She 
was to continue her medications.  

A VA examination of the spine was conducted in August 1997.  It 
was noted that an X-ray study of the sinuses revealed minimal 
mucosal thickening of the maxillary sinuses bilaterally, left 
greater than right.  The pertinent diagnosis was allergic rhinitis 
with secondary sinusitis.  The examiner commented that the 
etiology of the chronic sinusitis was most likely the allergic 
rhinitis.  

The veteran was also afforded a VA examination of the nose and 
sinuses in August 1997.  She asserted that it was sometimes 
difficult for her to breathe through her nose.  She reported that 
she had the constant sensation of pressure across her face and 
some stuffiness.  It was also noted that she had migraine 
headaches, but that these did not appear to be related to her 
sinus problem.  An examination revealed some slightly congested 
nasal nares, but the nares were patent.  The mucosa were somewhat 
bluish in color.  There was no erythema of the throat.  The 
diagnosis was allergic rhinitis.  

Additional VA outpatient treatment records have been associated 
with the claims folder.  The veteran was seen in the ear, nose and 
throat clinic in September 1997 and complained of headaches, sinus 
tenderness, stuffiness of the nose and dry eyes.  An examination 
disclosed large inferior turbinates bilaterally and an 
erythematous throat.  The assessments were allergic rhinitis and 
inferior turbinate hypertrophy.  When she was seen the following 
day in the neurology clinic, it was noted that her migraines were 
most likely associated with her sinus headaches.  It was reported 
in January 1998 that the veteran was using a nasal steroid spray 
and other medication with some relief for her rhinitis.  On 
examination, the mucosa were erythematous and the inferior 
turbinates enlarged.  No drainage was noted.  The pertinent 
assessment was allergic rhinitis and rhinitis of pregnancy.

The veteran was seen by a private physician in July 1998.  She 
reported that she had developed a headache, described as 
throbbing, located in the right lateral aspect and complicated by 
minimal visual blurring.  It was also preceded by a fair amount of 
vague nausea.  She had not had any frank vomiting.  It was stated 
that she had had previous trials of medication in 1996 that were 
successful in helping with this form of headache.  An ear, nose 
and throat examination was normal.  The impression was migraine 
headache.  Medication was prescribed.  

VA outpatient treatment records dated from 1998 to 2002 are of 
record.  The veteran complained of migraine headaches in March 
1998.  She also had sinus headaches that were throbbing in the 
temple.  The diagnosis was migraine headaches.  In July 1998, the 
veteran reported that she had headaches daily with flares every 
two days.  The assessment was headache with a likely strong 
allergy/ear, nose and throat component.  In October 1999, she 
related that she had had two weeks of headaches coupled with her 
migraine.  She also described a yellowish-greenish discharge.  An 
examination revealed bifrontal sinus tenderness.  There was a mild 
post-nasal discharge that was tenacious and grayish in color.  The 
assessment was sinusitis.  The veteran was seen again in January 
2000 and it was noted that she had been taking medications for 
headaches, but could not say how often she took them.  The 
pertinent assessment was migraine headaches.  In December 2000, 
she stated that she had a history of migraine headaches.  She 
asserted that the headaches came on with cold air and that 
medication helped in calming them down.  She added that she had 
nausea and vomiting with bad headaches, but not lately.  Overall, 
she felt that the headaches might be the same.  The impression was 
migrainous headache.  

VA outpatient treatment records also show that when she was seen 
in May 2001, the veteran complained of sinus headache pain and 
congestion.  It was stated that there might be migraines 
associated with this head and facial pain.  An examination 
revealed marked bifrontal sinus tenderness.  The throat was 
injected with a whitish postnasal discharge.  The pertinent 
assessments were acute sinusitis and history of migraine 
headaches.  She was seen the following month and related that the 
frequency of her migraines was unchanged.  She related that three 
weeks earlier, her sinuses had flared up and exacerbated her 
headaches.  She described being nauseous with her headaches, and 
said that she saw light and sparkles in her visual field.  She 
said she had photophobias and phonophobias, and that she became 
light and dizzy.  She alleged that the intensity of the headaches 
had been 8/10 and was down to 5/10.  The veteran added that she 
had four headaches per month and that they lasted for two to three 
days.  In August 2001, she claimed that her most recent sinus 
infection had been approximately two to three months earlier, and 
that she had been on medication since then.  She insisted that 
when she was not having a sinus infection, she still had some 
facial fullness and discomfort, but not frank pain.  On 
examination, the nares were markedly inflamed and erythematous.  
Pale mucosa were present bilaterally.  No polyps were seen.  The 
posterior pharynx was normal in color and appearance.  The 
impressions were allergic rhinitis, severe, and extrinsic asthma.  

The VA outpatient treatment records also disclose that the veteran 
was seen in September 2001 and related that a green postnasal 
discharge was irritating her.  Bifrontal sinus tenderness was 
noted on examination.  Her throat was injected, but there was no 
discharge.  The assessment was chronic sinusitis exacerbation.  It 
was noted in December 2001 that her headaches had been diminished 
in frequency quite a bit.  She maintained that she was only 
getting one to two per week and did not need to use medication on 
a regular basis.  When seen in June 2002, the veteran reported 
that she had been doing well until recently, and had developed a 
headache the previous day.  An examination disclosed some reactive 
lymphadenopathy underneath the left angle of the jaw.  She had 
facial tenderness, worse in the left frontal area, none over the 
maxillary or ethmoid sinuses.  The nares were red and 
erythematous.  There was a posterior nasal drip with erythema and 
inflammation of the posterior pharynx.  The impressions were 
allergic rhinitis and likely sinusitis.  The veteran related a 
history of severe refractory headaches when she was seen in July 
2002.  She asserted that the headache was sharp all over.  The 
intensity of the headaches was said to be 8/10.  The assessment 
was headaches of migraine etiology.  It was indicated that the 
veteran was satisfied with the treatment of her headaches.  

The veteran was afforded a VA examination in December 2002.  The 
claims folder was reviewed in conjunction with the examination.  
The veteran stated that she had a daily headache with her sinuses.  
She reported that occasionally she had to leave work or stay at 
home because of her headaches.  She claimed that she would get a 
prostrating type of headache six times per year where she would 
lie down in a dark, quiet room.  She maintained that the headaches 
would sometimes last from three days to a week, and stated that 
her regular headaches could last up to three weeks.  It was also 
noted that the veteran had sinus problems and appeared to have 
chronic sinusitis as her sinuses acted up daily.  She reported 
that she had congestion and headaches, mostly over the left eye.  
She stated that the sinuses caused headaches about three to four 
times a week, and claimed that she was on antibiotics about once 
every one to two months for about ten days.  She claimed that her 
cervical spine problems contributed to her headaches.  She 
maintained that there were two times a year when her sinus 
problems acted up very severely and she had to stay home.  The 
examiner noted that the veteran showed him documentation from her 
employer that indicated that she saw the nurse at work about twice 
a month for problems including migraine headaches and sinuses.  It 
was noted that most of the veteran's sinus headaches occurred over 
her left eyebrow, but her migraine headaches occurred all over her 
head.

On ear, nose and throat examination, it was noted that the 
severity of the veteran's sinuses and allergic rhinitis seemed to 
be moderate.  She appeared to have chronic sinusitis.  The 
examiner commented that the veteran had six episodes a year in 
which she was incapacitated.  These episodes reportedly lasted a 
number of days, and the veteran was not able to work on those 
days.  The examiner also stated that it was not possible to 
delineate the cervical spine problems and the veteran's headaches.  
She had specific migraine headaches and sinus headaches and they 
were separate entities.  With respect to the veteran's sinusitis 
and allergic rhinitis, the examiner stated that she appeared to 
have chronic sinusitis.  The examiner asserted that it was not 
possible to delineate the cervical spine problems and her sinus 
problems, but the migraine headaches were a separate issue.  He 
noted that the migraine headaches caused generalized scalp 
discomfort and the sinuses resulted in left eyebrow pain.  It was 
stated that the veteran had moderate chronic sinusitis.  It was 
indicated that she had some purulent discharge and blood on 
occasion, but no crusting.  She had never had incapacitating 
episodes of sinusitis, but had been on short-term antibiotics in 
the past.  She had never had any operations to the sinuses.  The 
sinuses caused left supraorbital pain and tenderness, and that she 
would get an increase in her purulent discharge, but no crusting.  
The examiner added that the veteran appeared to be able to 
continue doing her daily job with the sinus problems, but about 
two times a year, the veteran stayed home because her sinuses 
flared up.

VA outpatient treatment records dated in 2002 and 2003 have been 
associated with the claims folder.  The veteran reported in 
October 2002 that she had noticed more congestion and sinus 
tenderness.  An examination disclosed severe boggy non-pale nasal 
mucosa.  There was frontal and maxillary sinus tenderness to 
palpation.  The assessment was allergic rhinitis and non-allergic 
rhinitis.  The examiner noted that since the veteran had a history 
of migraine headaches, it was difficult to tell if the headaches 
she was complaining of were truly sinusitis or a variant of her 
migraines.  It was noted in November 2002 that the veteran's major 
symptoms were nasal obstruction, frontal headaches and post nasal 
drip.  She had recently had a CT scan of her sinuses that did not 
show any significant evidence of chronic sinusitis.  An 
examination revealed severe bilateral nasal mucosal edema, 
slightly pale in color.  The veteran also had evidence of mucous 
in the oropharynx.  The pertinent impressions were allergic 
rhinitis and non-allergic rhinitis.  It was noted in January 2003 
that the veteran continued to be on medication for migraine 
headaches.  An examination showed no sinus tenderness.  The 
posterior oropharynx was without erythema or exudates.  The 
pertinent assessment was migraine headaches, and it was indicated 
that her medications had helped control her symptoms.  

The VA outpatient treatment records show that the veteran was seen 
in February 2003 with a history of severe refractory headaches.  
The headache was as previously described.  The assessment was 
migrainous headaches.  In March 2003, the veteran related that her 
nasal congestion was predominantly worse at night and when she 
woke up in the morning.  On examination, the nose was slightly 
boggy, slightly pale and there was some mucus in the oropharnyx.  
The assessments were non-allergic rhinitis and allergic rhinitis 
(to dust mites and house insects).  It was noted in August 2003 
that the veteran continued on her medication for migraine 
headaches, but that she continued to get slight migraines which 
had been doing relatively well.  She noted occasional headaches 
and appeared to have a sinus infection that might be causing her 
headaches.  It was stated that her headache was not consistent 
with her previous headache and the veteran said that she noted 
some sinus congestion as well.  This had been going on for a week 
or so.  The veteran denied any other aversion to light or nausea 
or vomiting with this.  On examination, there was frontal sinus 
tenderness and maxillary sinus tenderness.  The pertinent 
assessments were sinusitis and migraine headaches.  It was noted 
that her current headache was likely not a migraine headache.  In 
September 2003, the veteran related that her rhinitis symptoms 
were still the same and unchanged from her last few clinic visits.  
The nose was non-pale and very boggy with a watery discharge.  The 
assessment was non-allergic rhinitis.  The examiner stated that 
the veteran's symptoms were more suggestive of non-allergic 
rhinitis since she was hypersensitive to strong odors and 
barometric pressure changes.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not 
give past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in determining 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 Vet. 
App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned when 
service connection was granted for the disabilities at issue, the 
Board must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	I.  An increased rating for migraine headaches 

A 50 percent evaluation may be assigned for migraines with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  A 30 percent evaluation may be 
assigned for migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several months.  
Diagnostic Code 8100.

It is not disputed that the veteran has both migraine headaches 
and sinus headaches.  She has provided varying accounts regarding 
the frequency and severity of her migraine headaches.  She has 
consistently described the migraine headache as a throbbing type 
pain.  It is significant to point out that during the most recent 
VA examination, conducted in December 2002, she alleged that she 
had prostrating headaches about six times a year.  This is 
consistent with her other statements in the record to the effect 
that she was able to work with the headaches and that they did not 
require her to stay home from work too often.  Given the stated 
frequency of her migraine headaches, the Board cannot conclude 
that she has such headaches very frequently.  Such a finding is 
required in order to assign a higher rating.  Accordingly, the 
Board concludes that the medical evidence of record must be 
accorded great weight and, as such, the preponderance of the 
evidence is against a rating in excess of 30 percent for migraine 
headaches.  

	

II.  Sinusitis and allergic rhinitis 

A 10 percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete obstruction 
on one side.  A 30 percent rating requires polyps. 38 C.F.R. § 
4.97, Diagnostic Code 6522.

The Rating Schedule provides ratings for chronic sinusitis.  When 
sinusitis is detected by x-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting (10 percent); 
with 3 or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, 
or, more than 6 non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (30 percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries (50 percent).  38 
C.F.R. § 4.97, Diagnostic Code 6510.  It is noted that an 
incapacitating episode of sinusitis means one that requires bed 
rest and treatment by a physician.  Id.

As noted above, service connection has been granted for sinusitis 
and allergic rhinitis, and it is currently evaluated under the 
provisions of Diagnostic Code 6522.  The assignment of a 
particular Diagnostic Code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). In this case, the Board has considered whether another 
rating code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, it is believed that the 
veteran's sinusitis and allergic rhinitis are most appropriately 
rated pursuant to Diagnostic Code 6510. 

The veteran asserts that a higher rating should be assigned for 
sinusitis and rhinitis.  As noted above, in order to assign a 30 
percent evaluation pursuant to Diagnostic Code 6522, polyps must 
be demonstrated.  In this regard, the Board observes that there is 
no indication in the extensive clinical records that the veteran 
has had any polyps.  The Board points out that the VA outpatient 
treatment records dated in March 1997 and August 2001 specifically 
indicate that no polyps were seen.  Accordingly, there is no basis 
on which a higher rating may be assigned pursuant to Diagnostic 
Code 6522.  

However, the Board believes that a 30 percent evaluation may be 
assigned under the provisions of Diagnostic Code 6510.  The record 
documents that the veteran has frequent sinus headaches, and a 
discharge has been shown on several occasions.  During the VA 
examination in December 2002, the veteran related that she had 
been on antibiotics for her sinus condition.  These findings 
provide a sufficient basis on which a 30 percent rating may be 
assigned.

However, the record does not support a rating in excess of 30 
percent for sinusitis and rhinitis.  In this regard, the Board 
notes that the veteran has not had surgery for this condition.  
The Board concludes, therefore, that the evidence of record 
supports a 30 percent evaluation, but no higher, for sinusitis and 
rhinitis.  







							(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.

An initial evaluation of 30 percent for sinusitis and rhinitis is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



